Citation Nr: 1814808	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability manifested by vision loss.  

2.  Entitlement to service connection for an acquired psychiatric disability, including depression and post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a respiratory disorder.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board in October 2015.  All requested development has been completed and the appeal has been returned to the Board for further consideration.  

However, for reasons explained below, the issues of entitlement to service connection for an acquired psychiatric disability, a respiratory disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's bilateral eye disabilities are not caused by or otherwise etiologically related to his active duty service, to include as a result of aggravation or a disability or injury superimposed upon refractive error during service.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability manifested by vision loss have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a disability manifested by vision loss.  The medical evidence of record shows he has been variously diagnosed with dry eye syndrome, pinguecula, and various types of refractive error in both eyes (such as astigmatism, hyperopia, presbyopia) during the appeal period.  See e.g., VA treatment records dated September 2013 and December 2015.  

At the outset, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303 (c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Nevertheless, service connection may be granted for additional disability that results from a disease or injury superimposed upon the Veteran's refractive error during service.  See VAOPGCPREC 82-90 (July 18, 1990).

In this case, the Veteran has not identified any event, disease, or injury that occurred during service to which his current eye disabilities may be related.  Indeed, he has only claimed entitlement to service connection for vision loss without providing any detailed information as to why he believes service connection should be granted for his vision loss or any other bilateral eye disability documented in the record.  

In this regard, the Veteran's service treatment records (STRs) do not reflect that he experienced any injury or disease involving his eyes that may have caused his dry eye syndrome and pinguecula or that was superimposed upon his refractive error to result in an additional disability.  The Board notes that, in October 1980, the Veteran received treatment for small paint chips in his eyes; however, the paint chips were removed, without any indication or allegation of any further or residual complications with his eyes.  Indeed, there is no evidence of any injury, disease, or other findings related to the Veteran's eyes, including dry eye syndrome, pinguecula, or refractive error, in the subsequent STRs and the October 1981 separation examination report.  Notably, the Veteran's eyes and vision were normal at his separation examination and he denied having any eye trouble at that time.  

While the Veteran has been treated for his various eye disabilities and refractive error since service, neither he nor the clinicians who treated him have attributed his eye problems to his military service.  The Board acknowledges that the Veteran has not been afforded a VA examination in conjunction with this appeal; however, a VA examination and opinion are not warranted as there is no competent lay or medical evidence indicating that his current eye disabilities may be related to his military service, either directly or as result of a superimposed disability or injury during service.  

The Board acknowledges the Veteran sincerely believes his current eye disability is related to his military service; however, the Veteran's general lay assertions in this regard are not considered competent, as the determination regarding the etiology of his current eye disabilities is a complex medical question that requires specialized education, training, and experience which the Veteran is not shown to have.  Moreover, the Veteran's lay assertions of a nexus between his current eye disabilities and service are outweighed by the other evidence of record, which does not include any competent evidence that establishes the Veteran's current eye disabilities were incurred during or as a result of his military service. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral eye disabilities were caused by or otherwise etiologically related to his military service, to include as a result of aggravation or a disability or injury superimposed upon refractive error during service.  Therefore, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral eye disorder manifested by vision loss is denied.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability.  He has been variously diagnosed with depressive disorder, psychotic disorder, and PTSD.  See e.g., August 2015 VA treatment record.  The medical records reflect that, during treatment, the Veteran has consistently reported that his current symptoms are related to being assaulted, including possibly sexually assaulted, by a group of sailors during service.  See e.g., VA treatment records dated August 2013, February 2014, and February 2015.  

Additional evidentiary development is needed before a fully informed decision may be rendered as to this issue, including informing the Veteran of the information and evidence needed to substantiate a claim based upon military sexual trauma (MST) and providing him a VA examination to determine if any current psychiatric disability is related to any incident that occurred during his military service.  

The Veteran is also seeking service connection for a respiratory disability, which he asserts was incurred as a result of exposure to asbestos during his naval service.  While he has been variously diagnosed with bronchitis, pneumonia, and COPD, he was not afforded a VA examination in conjunction with this appeal.  A VA examination and opinion are needed.  

Finally, an addendum opinion is needed regarding the likely etiology of the Veteran's current bilateral hearing loss.  The November 2010 VA examiner was unable to provide an opinion regarding the etiology of the Veteran's hearing loss because a hearing evaluation was not performed at separation from service.  However, because in-service evidence of hearing loss is not dispositive of whether hearing loss is related to service, consideration must be given as to whether any other factors are instructive as to the likely etiology of the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of VA's duties to notify and to assist under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.304 (f)(5).  The Veteran should be properly notified of how to substantiate a claim based upon military sexual trauma (MST) and informed of alternative sources of evidence that can be used to verify claimed MST stressors.  

The Veteran should be requested to provide additional information (date and places) regarding being assaulted during service, including an MST, or any other traumatic events during service.  

2. Attempt to verify the Veteran's claimed stressors and document such attempts in the claims file.  

3. Afford the Veteran an examination to determine the nature and etiology of any acquired psychiatric disorder.  Any indicated studies or diagnostic tests (pursuant to DSM-IV) should be performed and all clinical findings must be reported in detail.  After review of the Veteran's claims file, the examiner should provide the following opinions:

* Identify any acquired psychiatric disability present since April 2010, including but not limited to depressive disorder, psychotic disorder, and PTSD.  

If any of the foregoing diagnoses are not found on the current examination, the examiner should address the prior diagnoses.

* For any diagnosis of PTSD, state whether the claimed stressors are adequate to support a diagnosis of PTSD and opine whether it is at least as likely as not (50 percent or more probability) that PTSD is related to service, to include the reported assaults.  

* For each diagnosis found other than PTSD, state whether it is at least as likely as not (50 percent or greater degree of probability) that an acquired psychiatric disorder had its onset during or is otherwise related to service.

In answering the foregoing, the examiner must consider and address each of the following:

* STRs showing complaints of nervous disorder in July 1980 and reports of depression, excessive worry, and possible nervous trouble during the October 1981 separation examination;
* The Veteran's report of being assaulted or jumped during service, in addition to any reports of military sexual trauma;
* Evidence showing various disciplinary infractions during service;
* An April 1982 post-service record showing the Veteran sought treatment for "nerves" and an inability to sleep.  

* The examiner must also specifically address whether it is at least as likely as not (50 percent or greater probability) the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his October 1981 service discharge.  See April 1982 post-service record.  

* A rationale must be provided for each opinion offered.  

4. Afford the Veteran a VA examination to determine the etiology of his claimed respiratory disorder.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

* Identify any respiratory disability present since April 2010, including but not limited to bronchitis, pneumonia, and COPD.  

If any of the foregoing diagnoses are not found on the current examination, the examiner should address the prior diagnoses.

* Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disorder had its onset in or is etiologically related to the Veteran's active duty service, to include his reports of in-service exposure to asbestos? 

In answering the foregoing, the examiner must consider the Veteran's report that his duties in the Navy included being around the engine and boiler rooms aboard ship.  See November 2010 VA audio examination report.  

* A rationale must be provided for each opinion offered.  

5. Request that the November 2010 VA examiner provide an addendum opinion regarding the likely etiology of the Veteran's hearing loss.  If the November 2010 VA examiner is no longer available, a qualified clinician should review the record and provide the requested opinion.  The need for an additional examination is left to the discretion of the examiner.  

After reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hearing loss is related to his military service. 

In answering the foregoing, the examiner must specifically consider and discuss evidence other than the Veteran's normal audiogram at entry into service and the lack of a hearing examination at discharge from service including, but not limited to, his military noise exposure, any post-service occupational or recreational noise exposure, and the nature and progression of his hearing impairment.  

A rationale must be provided for each opinion offered.  

6. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


